Order entered August 1, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-00644-CV

                       IN THE MATTER OF T.M., A JUVENILE


                    On Appeal from the 305th Judicial District Court
                                 Dallas County, Texas
                        Trial Court Cause No. JD-17-00477-X

                                        ORDER
      The motion of T.M.’s appointed counsel to withdraw from further representation in this

appeal is DENIED.


                                                   /s/   DAVID L. BRIDGES
                                                         JUSTICE